DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All amendments to the claims as filled on 8/26/2022 have been entered and the action follows:

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, reference Li discloses obtaining data indicating (i) a first set of a plurality of line segment sequences in a first set of polygonal representations generated for a search tattoo image and (ii) a second set of a plurality of line segment sequences in a second set of polygonal representations generated for a reference tattoo image, (see figures 4, 5 and paragraph 0029, ….an image that includes …..and may includes a tattoo, paragraph 0035, …..compare stored information related to the image being processed….. “second set of line segment sequences in a second set” figure 4 shows the line segments of the tattoo as shown in the figure 3); and computing a similarity score between the search tattoo image and the reference tattoo image based on the best-matched polygonal representation pair, (see paragraph 0035, ….statistical approaches include a KNN, a RANSAC search and other search and matching techniques….. “computing a similarity score”), as claimed.  
And, reference of Mori in the same field teaches polygons and determining a set of best-matched line segment sequence pairs between the first set of line segment sequences and the second set of line segment sequences, [each pair comprising a first element corresponding to a line element sequence of the first set and comprising a second element corresponding to a line element sequence of the second set]; determining, from among the first set of polygonal representations and the second set of polygonal representations, a best-matched polygonal representation pair based on the set of best-matched line segment sequence pairs, (see figure 1, numerical 4, polygonal approximation, and figure 5, and paragraph 0049, …the polygonal approximated stroke begins from a start point of the writing beginning and an end point of the first polygonal line segment …. Line segment connected …. “best matched line segment sequence pairs” also figure 10 shows the best match sine segments as vectors that are connected together V0, V1…V5; and the figure 5 on the right hand side is the best matched polygonal representation from polygonal approximation figure 1 numerical 4, also paragraph 0019), as claimed.
Therefore, all the limitations of the claims are disclosed by the combination of the Li and Mori, and the rejections stands.  
The newly added limitation of [each pair comprising a first element corresponding to a line element sequence of the first set and comprising a second element corresponding to a line element sequence of the second set], is new matter, please see the rejections below.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amended independent claims 1, 8 and 15 recites a limitation of “each pair comprising a first element corresponding to a line element sequence of the first set and comprising a second element corresponding to a line element sequence of the second set”, is new subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed.  
Dependent claims 2-7, 9-14 and 16-20 are rejected as well, as they depend on the rejected independent claims 1, 8 and 15 respectively.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US Pub. 2016/0307057) in view of Mori et al (EP 1852806 A1).  
With respect to claim 1, Li discloses method comprising:
obtaining data indicating (i) a first set of a plurality of line segment sequences in a first set of [polygonal representations generated] for a search tattoo image and (ii) a second set of a plurality of line segment sequences in a second set of [polygonal representations generated] for a reference tattoo image, (see figures 4, 5 and paragraph 0029, ….an image that includes …..and may includes a tattoo, paragraph 0035, …..compare stored information related to the image being processed….. “second set of line segment sequences in a second set” figure 4 shows the line segments of the tattoo as shown in the figure 3); and computing a similarity score between the search tattoo image and the reference tattoo image based on the best-matched [polygonal representation pair], (see paragraph 0035, ….statistical approaches include a KNN, a RANSAC search and other search and matching techniques….. “computing a similarity score”), as claimed.  
However, Li fails to explicitly disclose polygon representation and determining a set of best-matched line segment sequence pairs between the first set of line segment sequences and the second set of line segment sequences, [each pair comprising a first element corresponding to a line element sequence of the first set and comprising a second element corresponding to a line element sequence of the second set]; determining, from among the first set of polygonal representations and the second set of polygonal representations, a best-matched polygonal representation pair based on the set of best-matched line segment sequence pairs, as claimed.
Mori in the same field teaches polygon representation and determining a set of best-matched line segment sequence pairs between the first set of line segment sequences and the second set of line segment sequences, [each pair comprising a first element corresponding to a line element sequence of the first set and comprising a second element corresponding to a line element sequence of the second set]; determining, from among the first set of polygonal representations and the second set of polygonal representations, a best-matched polygonal representation pair based on the set of best-matched line segment sequence pairs, (see figure 1, numerical 4, polygonal approximation, and figure 5, and paragraph 0049, …the polygonal approximated stroke begins from a start point of the writing beginning and an end point of the first polygonal line segment …. Line segment connected …. “best matched line segment sequence pairs” also figure 10 shows the best match sine segments as vectors that are connected together V0, V1…V5; and the figure 5 on the right hand side is the best matched polygonal representation from polygonal approximation figure 1 numerical 4, also paragraph 0019; also the a first element is read as the figure 5), as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of pattern matching using image analysis.  The teaching of Mori to find the best line segment to match and finally get to the best polygonal match can be incorporated in to the Li’s system as suggested in paragraph 0035 of Li to find the best match by comparison of the two images of tattoo, for suggestion, and modifying the Li system yields predicted results as claimed.  

With respect to claim 2, combination of Li and Mori further discloses wherein: the first set of polygonal representations are generated based on one or more search edge curves extracted from the search tattoo image; and the second set of polygonal representations are generated based on one or more reference edge curves extracted from the reference tattoo image, (see Li figure 4, 43a, 44a, 45a and 46a “generated based on one or more search edge curves extracted from the search tattoo image”, and paragraph 0035 states that the stored information data is the particular tattoo this obviate that the reference data is the same data stored of previously) as claimed.

With respect to claim 3, combination of Li and Mori further discloses wherein each best-matched line segment sequence pair included in the set of best-matched line segment sequence pairs comprises a particular line segment sequence that is detected in both the first set of polygonal representations and the second set of polygonal representations, (see Li paragraph 0035, …stored information for the particular tattoo image or the tattoo included in the image is compared with previously processed), as claimed.

With respect to claim 4, combination of Li and Mori further discloses computing the similarity score comprises: determining a similarity between a search polygonal representation included in the best- matched polygonal representation pair and a reference polygonal representation included in the best-matched polygonal representation pair; and 
computing a value of the similarity score based on the similarity determined between the search polygonal representation included in the best-matched polygonal representation pair and the reference polygonal representation included in the best- matched polygonal representation pair, (see Li paragraph 0035, the KNN and RANSAC matching techniques are used to find the best match), as claimed.

With respect to claim 5, combination of Li and Mori further discloses wherein determining the best-matched polygonal representation pair comprises:
computing, for each line segment sequence pair included in the set of best- matched line segment sequence pairs, a similarity score between a first line segment sequence from the first set of line segment sequences and a second line segment sequence from the second set of line segment sequences; identifying, based on the similarity scores computed for the set of best-matched line segment sequence pairs, a particular line segment sequence pair with a confidence score having a highest relative value; and identifying a particular polygonal representation pair that includes the particular line segment sequence pair, (see Li paragraph 0035, the KNN and RANSAC matching techniques are used to find the best match), as claimed.  

With respect to claim 6, combination of Li and Mori further discloses determining a first set of feature vectors for the first set of polygonal representations; determining a second set of feature vectors for the second set of polygonal representations; and wherein the set of best-matched line segment sequence pairs is determined based at least on a comparison of the first set of feature vectors and the second set of feature vectors., (see Mori paragraph 0019 and Li paragraph 0035), as claimed.   

With respect to claim 7, combination of Li and Mori further discloses wherein the similarity score indicates a likelinood that the search tattoo image and the reference tattoo image each include a same tattoo, (see Li paragraph 0035 …stored information for the particular tattoo image or the tattoo included in the image is compared with previously processed..), as claimed.  

Claims 8-14 are rejected for the same reasons as set forth in the rejections for claims 1-7, because claims 8-14 are claiming subject matter of similar scope as claimed in claims 1-7.  

Claims 15-20 are rejected for the same reasons as set forth in the rejections for claims 1-6, because claims 15-20 are claiming subject matter of similar scope as claimed in claims 1-6.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663